Citation Nr: 0523591	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  00-09 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than September 
26, 1996, for the grant of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than September 
26, 1996, for the award of 100 percent rating for PTSD.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO decisions.  In October 2003, the 
Board remanded the veteran's claims to the RO for further 
evidentiary development. 

In a March 2005 decision, the RO granted service connection 
for a chronic lumbosacral strain, with an evaluation of 10 
percent effective September 26, 1996, and an increased 
evaluation of 20 percent effective from December 3, 2004.  
This decision constitutes a full grant of benefits on appeal; 
as such, this matter is no longer before the Board. 

In a March 2005 decision, the RO found that there was no 
clear and unmistakable error in the September 28, 1976, 
rating decision, which denied service connection for a 
nervous disorder.  The veteran has not expressed disagreement 
with this decision since being notified; this matter is not 
on appellate review and will not be discussed in the 
following decision. 


FINDINGS OF FACT

1.  Service connection for a nervous condition was denied by 
the RO in September 1976.  A control document and award 
letter printout, dated on October 7, 1976, indicates that 
notification of the determination and a VA Form 6782 was sent 
to the veteran; he failed to file a timely appeal.

2.  The RO received the initial claim for service connection 
for PTSD on September 26, 1996; there is no earlier formal or 
informal claim of service connection for PTSD. 

3.  In a December 1996 rating decision, the RO granted 
service connection for PTSD, and correctly assigned an 
effective date of September 26, 1996, the date of receipt of 
claim.

4.  In a March 1999 rating decision, the Decision Review 
Officer increased the rating for service-connected PTSD to 
100 percent, and correctly assigned an effective date of 
September 26, 1996, the date of receipt of claim.


CONCLUSIONS OF LAW

1.  The September 1976 rating decision denying service 
connection for a nervous condition is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  The criteria for an effective date prior to September 26, 
1996, for the grant of service connection and a 100 percent 
rating for PTSD have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above; a January 2000 statement 
of the case; June 2000 and March 2005 supplemental statements 
of the case; and a VCAA letter was sent in May 2004.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The May 2004 letter 
informed the veteran of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining records and relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder.  

The Board notes that the May 2004 letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

In October 1975, the veteran submitted an application for 
service connection for a nervous condition.

In September 1976, the RO denied the veteran's claim for 
service connection for a nervous condition.  This decision 
was based on the veteran's service medical records, which 
were negative for a psychiatric condition, and a March 1976 
VA examination, which showed no psychiatric diagnosis.  A 
control document and award letter printout, dated October 7, 
1976, indicates that notification of the determination and a 
VA Form 6782 was sent to the veteran.  Following 
notification, he did not appeal this decision and it became 
final.  38 U.S.C.A. § 7105.

In September 1996, the veteran submitted an application for 
service connection for PTSD.  

The November 1996 VA examination indicates a diagnosis of 
PTSD, chronic, with dysthymia.  A GAF of 50-60 was assigned.

In December 1996, the RO granted service connection for PTSD.  
An evaluation of 0 percent was assigned, effective September 
26, 1996, the date the veteran's claim was received at the 
RO.  In a December 1997 statement, the veteran disagreed with 
the 0 percent rating assigned for his PTSD.

In September 1998, the RO increased the rating for the 
veteran's service-connected PTSD to 10 percent disabling, 
effective September 26, 1996, the date the veteran's claim 
was received at the RO.  The decision to increase the rating 
was based on the June 1998 QTC examination, VA outpatient 
treatment reports dated September 1996 to April 1998, and an 
October 1996 letter from a private doctor.

In November 1998, the veteran perfected his appeal for a 
higher rating for his service-connected PTSD.

In March 1999, the RO Hearing Officer increased the rating 
for the veteran's service-connected PTSD to 100 percent 
disabling, effective September 26, 1996, the date the 
veteran's claim was received at the RO.  The decision to 
increase the rating was based on the veteran's testimony at 
the March 1999 Decision Review Officer hearing, VA outpatient 
treatment reports dated January 1998 to March 1999, and a 
March 1999 VA doctor's report.  

In a statement received in January 2000, the veteran 
disagreed with the effective date for the grant of a 100 
percent rating for his service-connected PTSD, and in April 
2000, the veteran perfected his appeal for an earlier 
effective date for the grant of a 100 percent rating for his 
service-connected PTSD.

In a March 2005 decision, the RO found that there was not a 
clear and unmistakable error in the September 28, 1976 rating 
decision, which denied service connection for a nervous 
disorder.

Analysis

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application there 
for.  38 U.S.C.A. § 5110(a) (West 2002).  The statutory 
provision is implemented by regulation which provides that 
the effective date for an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2004).

Moreover, as specifically provided in 38 U.S.C.A. § 
5110(b)(1) (West 2002), the effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or the release if application 
there for is received within one year from such date of 
discharge or release.  See 38 C.F.R. § 3.4(b)(1) (defining 
"disability compensation" as basic entitlement for a 
veteran who is disabled as a result of a disease or injury 
incurred or aggravated in line of duty in active service).  
Otherwise the effective date is the date of the receipt of 
the claim.

A claim may be either a formal or informal written 
communication requesting a determination of entitlement, or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).  An informal claim is any communication indicating 
an intent to apply for one or more benefits.  The benefit 
being sought must be identified.  38 C.F.R. § 3.155.

The record shows that in October 1975, the veteran submitted 
an application for service connection for a nervous 
condition, and in September 1976, the RO denied the veteran's 
claim.  The veteran was notified of this decision and his 
appellate rights.  The veteran did not appeal this decision, 
which is final.  38 U.S.C.A. § 7105.  

The record shows that the veteran's current claim for service 
connection for PTSD was received at the RO on September 26, 
1996.  This is more than a year following the veteran's 
release from active duty.  There is no evidence of any prior 
documents, to include private or VA treatment records, which 
could be construed as an earlier informal or formal claim for 
service connection for PTSD.  As such, the veteran's 
September 26, 1996, claim is the earliest claim since the 
prior final denial of September 1976.  The law dictates that 
the controlling effective date is the date of claim or the 
date entitlement arose, whichever is later.  Here, the chosen 
effective date for service connection -the date of receipt of 
the veteran's claim- September 26, 1996, is the earliest 
possible date under law. 

In December 1996, the RO granted service connection for PTSD 
and assigned an effective date of September 26, 1996, the 
date of receipt of claim.  In March 1999, the Decision Review 
Officer increased the veteran's rating to 100 percent, 
effective September 26, 1996, the date of receipt of claim.  
The Board concurs that the effective date for the 100 percent 
rating for PTSD can be no earlier than September 26, 1996, 
the date that service connection was established.  
Accordingly, an effective date prior to September 26, 1996, 
is not warranted for the grant of service connection or the 
assignment of a 100 percent rating.


ORDER

Entitlement to an effective date earlier than September 26, 
1996, for the grant of service connection for PTSD is denied.

Entitlement to an effective date earlier than September 26, 
1996, for the award of a 100 percent rating for PTSD is 
denied.



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


